DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 6/14/2022 have been accepted. Claims 1, 3-6, 10-12, 15-17, and 19-20 are still pending. Claims 1, 12, and 19 are amended. Applicant’s amendments to the specification and claims have overcome each and every objection and 103 rejection previously set forth in the Non-Final Office Action mailed 3/29/2022.
	Allowable Subject Matter
Claims 1, 3-6, 10-12, 15-17, and 19-20  allowed. After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the amended limitation to the independent claims “…wherein the data stored in the pinned buffer area is flushed to the user storage area before all of the data stored in the non-pinned buffer area is flushed to the user storage area” The following is an examiner’s statement of reasons for allowance:
Lee et al. (US PGPub 2021/0011841, hereafter referred to as Lee) a device with a non-pinned buffer area and user storage area where the controller can perform turbo writes to the buffer area and perform normal writes that can be directed to the user storage area. Lee does not teach the amended limitations to the independent claims.
Yum et al. (US PGPub 2015/0268860, hereafter referred to as Yum) teaches the command including area indication information that determine where to store the data. Yum does not teach the amended limitations to the independent claims.
Nicholson et al. (US Patent 7,620,773, hereafter referred to as Nicholson) teaches a pinned buffer area and a non-pinned buffer area and separate types of flush operations that are used to clear the data out of each area. However Nicholson does not teach the amended limitations to the independent claims.
Watanabe (US PGPub 2014/0244907) teaches the use of a UPIU as the command with the relevant fields of the command. Watanabe does not teach the amended limitations to the independent claims. Neither alone nor in combination do the references teach the limitations of the claims
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
	Response to Arguments
Applicant’s arguments regarding the independent claims have been fully considered and are persuasive. The prior art cited in the previous Office Action mailed 3/29/2022 does not teach the amended limitation to the independent claims, as stated above. Therefore, a NOTICE OF ALLOWANCE is being administered.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132